Title: To Thomas Jefferson from John M. Perry, 21 January 1821
From: Perry, John M.
To: Jefferson, Thomas


Sir
university.
Jan. 21. 1821
I have to beg the favour of you to reconsider the proposition Made by the proctor last wednesday Mr Lewis has become quite impatient to get home in truth it has become the Subject of Conversation for the neighbourhood—that he is waiting here solely on me—if you Can without injury to the university permit the sum wanting for him to be drawn—its accomodation to me would be beyond Calculation I do not wish Sir, to be understood in any Way as Complaining to you I have no Cause of Complaint of any sort earthlyrespectfully Sir. Yr ob StJohn M. Perry